Citation Nr: 1533709	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include plantar fasciitis.

2.  Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In his June 2011 substantive appeal, the Veteran requested to testify at a Travel Board hearing at the RO.  The record reflects that the RO notified the Veteran in February 2015 that a hearing before a Veterans Law Judge had been scheduled for March 2015.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has right foot and ankle disabilities as a result of active duty service.  

With respect to the right foot claim, the Veteran underwent VA examination in November 2009.  The VA examiner diagnosed plantar fasciitis.  The VA examiner opined that there was no evidence of a cold injury or sequela from a cold injury, and no evidence to conclude that the Veteran's current foot condition was related to a complaint of foot pain noted during service.  Upon review, the Board finds that this examination is insufficient and inadequate for purposes of determining service connection.  Primarily, the VA examiner failed to address the relevant question of whether the Veteran has any current right foot disability related to active duty service.  Further, the Board notes that the VA examiner reported that there was one complaint of foot and toe pain during service, but there is a notation in the Veteran's service treatment records from February 1980 noting that he complained of no feeling in the toes for four days.  Additionally, the VA examiner did not address the Veteran's initial claim that he has a right foot disability as a result of wearing boots during active duty, not as a result of cold injury.  As such, the Board finds remand is warranted to obtain an additional examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for a right ankle disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran asserts that he has a current right ankle disability which is related to his right foot disability.  While the service treatment records currently available do not reflect complaints of or treatment for a right ankle disability or injury, the Veteran reports that many of his service treatment records were destroyed when he was stationed in Iran.  Additionally, the Veteran has consistently reported that he has right ankle problems which began when he served in Iran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  As such, the Board finds remand is warranted for a VA examination.  McLendon, 20 Vet. App. 79.

As noted above, the Veteran asserts that many of his service treatment records were destroyed in Iran.  However, the record does not indicate that the RO has made attempts to obtain any outstanding records or made a formal finding of unavailability.  On remand, the RO should attempt to obtain a complete copy of the Veteran's service treatment records.  If efforts to do so are futile, the RO must produce a formal finding of unavailability of the Veteran's complete service medical records, and notify the Veteran of their unavailability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's complete service treatment records.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) and includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any right foot disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right foot disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right ankle disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ankle disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a right foot disability and entitlement to service connection for a right ankle disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

